Case 0:19-cv-61520-WPD Document 8 Entered on FLSD Docket 08/21/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 19-61520-CIV-DIMITROULEAS
 ADRIANA BARBIERI, individually
 and on behalf of all others similarly
 situated,

            Plaintiff,

 vs.

 GL STAFFING SERVICES, INC.,

       Defendant.
 ___________________________________/


                             ORDER DENYING MOTION TO DISMISS


            THIS CAUSE is before the Court on Defendant GL Staffing Services, Inc.’s (“GL” or

 Defendant”)’s Motion to Dismiss [DE 5], filed on July 29, 2019. The Court has carefully

 considered the Motion, Plaintiff Adriana Barbieri (“Barbieri” or “Plaintiff”)’s Response [DE 6],

 notes that no reply was timely filed, and is otherwise fully advised in the premises.


       I.       BACKGROUND

            This action was filed on June 18, 2019 by Plaintiff Barbieri, alleging two claims for

 violation the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). In

 Count I, Plaintiff alleges a violation of § 227(b)(1)(A)(iii), which prohibits making “any call

 (other than a call made for emergency purposes or made with the prior express consent of the

 called party) using any automatic telephone dialing system … to any telephone number assigned

 to a … cellular telephone service ….” See [DE 1]. The Complaint alleges that Defendant

 violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic telephone dialing system

 (“ATDS”) to send marketing text messages to Plaintiff’s cell phone without her prior express
Case 0:19-cv-61520-WPD Document 8 Entered on FLSD Docket 08/21/2019 Page 2 of 4



 written consent. See [DE 1]. In Count II, Plaintiff alleges a violation of § 227(c), which prohibits

 making a “call [to] a person who has registered his or her telephone number on the national do-

 not-call registry of persons who do not wish to receive telephone solicitations..” See [DE 1]. The

 Complaint alleges that Defendant violated § 227(c) of the TCPA by sending one or more

 marketing text messages to Plaintiff’s cellular telephone number when said number had been

 registered on the national do-not-call registry for more than 31 days, without her prior express

 written consent. See [DE 1]. Defendant filed the instant motion seeking dismissal pursuant to

 Fed. R. Civ. P. 12(b)(6). See [DE 5].


    II.      STANDARD OF REVIEW

          To adequately plead a claim for relief, Rule 8(a)(2) requires “a short and plain statement

 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule

 12(b)(6), a motion to dismiss should be granted only if the plaintiff is unable to articulate

 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual content

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 556).

 “[A] court must view a complaint in the light most favorable to the plaintiff and accept all of the

 plaintiff's well-pleaded facts as true.” Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1066

 (11th Cir. 2007).


          However, the court need not take allegations as true if they are merely “threadbare

 recitals of a cause of action’s elements, supported by mere conclusory statements.” Iqbal, 129 S.

 Ct. at 1949. “Mere labels and conclusions or a formulaic recitation of the elements of a cause of

 action will not do, and a plaintiff cannot rely on naked assertions devoid of further factual
Case 0:19-cv-61520-WPD Document 8 Entered on FLSD Docket 08/21/2019 Page 3 of 4



 enhancement.” Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013). “[I]f allegations are

 indeed more conclusory than factual, then the court does not have to assume their truth.”

 Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012). In sum, “[t]he plausibility

 standard ‘calls for enough fact to raise a reasonable expectation that discovery will reveal

 evidence’ of the defendant’s liability.” Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1265

 (11th Cir. 2013) (quoting Twombly, 550 U.S. at 556).


    III.      DISCUSSION

           Defendant moves to dismiss the Complaint on the grounds that Plaintiff’s claim fails to

 allege the use of an ATDS, a necessary element for Plaintiff’s TCPA claim. The Court

 disagrees. Whether Defendant’s system used to send Plaintiff the text message at issue in this

 case qualifies as an ATDS involves issues of fact not properly before the Court at this stage of

 the litigation. Defendant’s motion to dismiss on this ground is denied. Defendant may raise the

 issue of whether an ATDS was used at summary judgment, after the opportunity to conduct

 discovery. See, e.g., Adams v. Ocwen Loan Servicing, LLC, No. 18-81028-CIV, 2018 WL

 6488062, at *4 (S.D. Fla. Oct. 26, 2018).


           Importantly, the Court notes that Defendant’s Motion to Dismiss relies on facts outside

 the four corners of the Complaint to demonstrate that Defendant’s conduct did not violate the

 TCPA, as Plaintiff specifically provided to Defendant her contact information, employment

 history, skill set, and the locations she was seeking to work so that Defendant could match her to

 potential employers and alert her to job opportunities fitting her profile, which is what occurred

 here in the subject text messages. See [DE 5]. If this is true, the Court would consider a Rule 11

 motion for sanctions against Plaintiff and or Plaintiff’s counsel in bringing this case.
Case 0:19-cv-61520-WPD Document 8 Entered on FLSD Docket 08/21/2019 Page 4 of 4



    IV.      CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Motion to Dismiss [DE 5] is

 hereby DENIED. Defendant shall file its answer on or before September 3, 2019.


          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 20th day of August, 2019.




 Copies furnished to:
 All Counsel of Record
